In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00243-CR



        VICTORIA ANN DOUGLAS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 42769-B




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       Following an open plea of guilty, Victoria Ann Douglas was convicted of theft and

sentenced to nine months’ confinement in a state jail facility. In a single point of error, she

contends on appeal that the trial court erred in assessing attorney’s fees against her because she

had been found indigent. We agree and modify the judgment by deleting the attorney’s fee

assessment.

       The judgment reflects an assessment of $382.50 in attorney’s fees against Douglas. The

record also shows that, due to her indigent status, Douglas has been represented by appointed

counsel throughout these proceedings and received a copy of the appellate record free of charge.

        Before a trial court can order an individual previously adjudged to be indigent to pay all

or part of the fees of appointed counsel, the Texas Code of Criminal Procedure requires the court

to determine whether the “defendant has financial resources that enable him to offset in part or in

whole” the cost of his appointed counsel. TEX. CODE CRIM. PROC. ANN. art 26.05(g) (West

Supp. 2013). Further, Article 26.05(g) “requires a present determination of financial resources.”

Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013) (speculation about future resources

not allowed). In this case, Douglas was deemed indigent, and the trial court made no further

finding regarding her financial status prior to the assessment of attorney’s fees. Consequently,

the trial court erred in assessing attorney’s fees against Douglas. In such a situation, the proper

remedy is to modify the judgment by removing the unauthorized fee assessment. Id.; see Martin

v. State, 405 S.W.3d 944, 948 (Tex. App.—Texarkana 2013, no pet.).




                                                2
       We, therefore, modify the judgment of the trial court by deleting the $382.50 assessment

for the fees of Douglas’s court-appointed attorney. As modified, the trial court’s judgment is

affirmed.




                                           Jack Carter
                                           Justice

Date Submitted:      May 8, 2014
Date Decided:        May 30, 2014

Do Not Publish




                                              3